Citation Nr: 0731910	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  07-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007) for renal failure, 
claimed to have resulted from prostate surgery at a 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida, in October 1987.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to June 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2007, the veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge (a travel 
Board hearing); a transcript of that hearing is of record.  
During the hearing, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  In addition, 
during the hearing, the veteran requested, and the 
undersigned granted, that the record be kept open for five 
days for him to submit additional evidence. 

In August 2007, the undersigned granted the veteran's motion 
to advance his appeal on the Board's docket pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2005, the veteran filed a compensation claim under 
the provisions of 38 U.S.C.A. § 1151 for renal failure, 
claimed as caused by VA prostate surgery and subsequent 
inpatient care during recovery.  The surgery and inpatient 
treatment at issue in this case was furnished in October 1987 
at the Gainesville VAMC.                       

In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were service-
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2007).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

In his April 2005 initial claim, the veteran indicated that, 
at the time he underwent prostate surgery at the VAMC in 
Gainesville in October 1987, he experienced renal 
insufficiency problems that required care throughout his 
hospital stay and subsequent to his discharge.  He asserts 
that, prior to the October 1987 VA surgery; he had no renal 
conditions.  He stated that, in approximately February 2005, 
he experienced renal failure and that his current medical 
team is of the opinion that his renal failure is related to 
the surgery performed at the Gainesville VAMC in October 
1987.  In a July 2005 statement, the veteran also stated 
that, following his October 1987 radical prostatectomy at the 
Gainesville VAMC, he suffered acute tubular necrosis (ATN) 
and spinal stroke that ultimately led to his kidney failure.  
The veteran further stated that, as he understood it, these 
events occurred because the VAMC ran out of his blood type.  

During his July 2007 Board hearing, the veteran testified 
that, prior to surgery he was informed of the risks of the 
surgery to be performed in October 1987; however, he did not 
remember specifically being told that he might possibly lose 
his kidneys at the time of the surgery or as a long-term 
consequence.  The veteran testified that he had no problems 
with his kidneys until the October 1987 surgery at the 
Gainesville VAMC.  His service representative argued that 
negligence in medical care and inadequate monitoring led to 
the sepsis that caused or contributed to his renal failure.  
The veteran submitted medical literature to support this 
additional theory that, due to lack of proper medical 
scrutiny while recovering from the October 1987 prostate 
surgery at the VAMC, he developed sepsis that caused the 
current damage to his kidneys  

The record reflects that on October 9, 1987, the veteran 
underwent radical prostatectomy with bilateral orchiectomy at 
the Gainesville VAMC and a signed general informed consent 
form is of record.  An October 11, 1987 VAMC record reflects 
that the veteran developed ATN postoperatively, probably 
related to "transient" tissue hypoxia, intraoperatively.  
An October 16, 1987 ultrasound revealed that both kidneys 
were okay with no hydronephrosis.  An October 19, 1987 VAMC 
nursing record notes a potential for renal failure related to 
ATN.  An October 30, 1987 VAMC record reflects that ATN was 
resolving and the veteran was okay to discharge from a renal 
standpoint.  

In December 2005, a VA occupational medicine physician 
reviewed the claims file noting that during the October 1987 
prostate surgery the veteran experienced significant blood 
loss and his blood pressure may have dropped some.  This VA 
physician opined that blood loss and blood pressure 
variations are expected complications, the veteran was 
treated appropriately, even though he developed acute renal 
failure which resolved and, thus, there was no negligence or 
foreseeable consequence.  

However, in support of his claim, the veteran submitted an 
August 21, 2006 signed statement from, Z.W., M.D., an 
attending VA urologist, who said that, upon "review of the 
[the veteran's] medical history it is my opinion that his 
renal failure is a result of intraoperative acute tubular 
necrosis during his radical prostatectomy done in October 
1987."

The veteran asserts that as a result of the October 1987 
surgery and hospitalization for a radical prostectomy which 
caused acute tubular necrosis (ATN), spinal stroke, and 
development of sepsis, he sustained additional disability 
claimed as renal failure, that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (2) an event not reasonably foreseeable 
and therefore, compensation is warranted pursuant to 
38 U.S.C.A. § 1151.  

Here the record does not contain appropriate specialized 
medical opinion evidence (e.g., from a nephrologist, 
urologist and/or infectious disease specialist) linking a 
nephrology disorder to either VA fault or to an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007).  The VA's duty to assist the veteran requires 
that VA provide a medical examination, or obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007).  Given the nature of the veteran's claim, 
and Dr. Z.W.'s statement, the Board is of the opinion that a 
specialized medical opinion must be obtained.

Further, while VA outpatient records dated through December 
2005 from the North Florida/South Georgia Veterans Health 
System are in the claims file, it is unclear if there are 
additional records regarding the veteran's treatment for his 
kidney condition after December 2005 but, if so, they should 
be obtained.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

The veteran also identified in a December 2003 VA outpatient 
record that he received treatment from his private 
nephrologist.  However there are no private nephrology 
records associated with the claims file.  The RO must request 
the veteran to identify and authorize the RO to obtain 
private medical records not associated with the claims file.

Prior to arranging for the veteran to undergo examination, to 
ensure that due process requirements are met and that the 
record before the examiner is complete, the RO should also 
give the appellant another opportunity to present information  
and evidence pertinent to the claim on appeal.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).  The RO should specifically request that the veteran 
provide authorization to enable it to obtain the evaluation 
and treatment records from his private nephrologist as 
referred to in a December 2003 VA outpatient record

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO/AMC should review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A, and any other applicable legal 
precedent, by way of a written notice to 
the veteran.  Such notice should 
specifically apprise him of the 
information or evidence needed to 
substantiate his 38 U.S.C.A. § 1151 claim 
for renal failure and of the appropriate 
time limitation within which to submit 
any evidence or information.  The veteran 
should also be provided with the an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO/AMC should take appropriate 
action to obtain any additional records 
not previously furnished from the VAMC in 
Gainesville, Florida, pertaining to the 
prostate surgery and subsequent medical 
care furnished to the veteran on October 
9, 1987, specifically to include any 
consent form(s) signed by the veteran 
pertaining to the radical prostatectomy 
with bilateral orchiectomy at issue, 
including the risk of kidney loss as a 
consequence of surgery.  If any such 
record is unavailable, the certifying 
official must so indicate.

3.  The veteran should be requested to 
identify all sources of recent medical 
treatment, for the period from December 
2003 to the present that he received for 
renal insufficiency/failure and furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  In this regard, the veteran 
should be requested to specifically 
provide the RO/AMC with the information 
and authorization to obtain records from 
his private nephrologist as referred to 
in the December 2003 VA outpatient 
record.  If any records are unavailable, 
a note to that effect should be placed in 
the file and the veteran and his 
representative so notified in writing.

4.  The RO/AMC should obtain all records 
regarding the veteran's treatment for 
renal insufficiency/failure at the VA in 
North Florida/South Georgia Veterans 
Health Systems for the period from 
December 2005 to the present.  If any 
records are unavailable, a note to that 
effect should be placed in the file and 
the veteran and his representative so 
notified in writing.

5.  Then RO/AMC should arrange for 
medical opinions to be obtained and, only 
if needed, for VA examination(s) by 
appropriate medical specialists, e.g., 
urologist, nephrologist, including kidney 
specialists, infection disease 
specialist, et al.  The claims folders 
should be made available to the 
examiner(s) for review in conjunction 
with the opinion(s) and any 
examination(s).  If examination(s) are 
deemed indicated, all indicated tests and 
studies should be conducted and all 
clinical findings reported in detail.  
Based on a review of the claims folders 
and pertinent evidence obtained, the 
examiner(s) should answer the following:

a)  Does the veteran suffer from 
renal failure, e.g. residuals of 
acute tubular necrosis (ATN), or 
spinal stroke, another renal 
disability, or the residuals of 
sepsis?

b)  Reviewing the evidence of record 
prior to and after the prostate 
surgery in October 1987, is there an 
increase in the renal impairment due 
to the renal disabilities?

c)  If there is an increase in 
disability after the October 1987 
treatment, is it at least as likely 
as not that the change in renal 
function was brought about by fault, 
carelessness, negligence, lack of 
proper skill, or error in judgment 
by VA in its treatment of the 
veteran for prostate surgery 
performed on October 9, 1987.  The 
examiner(s) should also opine 
whether the appellant's ATN, spinal 
stroke, and renal failure, were 
events that were reasonably 
foreseeable.

d)  The examiner(s) is (are) also 
requested to comment on whether was 
there an increase in disability, 
beyond the natural progress of the 
veteran's renal function brought 
about by fault, carelessness, 
negligence, lack of proper skill, or 
error in judgment by VA in its 
treatment of the veteran during 
prostate surgery in October 1997 at 
the VAMC in Gainesville.  If the 
change in renal function is more 
likely than not due to natural 
progress of the renal impairment, 
that too should be noted.

e)  If it is determined that there 
was no fault, carelessness, 
negligence, lack of proper skill, or 
error in judgment, nor there was an 
event reasonably foreseeable, the 
examiner(s) should expressly say so 
and provide detailed reasons for 
such opinions.  In rendering an 
opinion, the examiner(s) is (are) 
particularly requested to address 
the opinion expressed by Dr. Z.W. on 
August 21, 2006 (to the effect that 
the veteran's renal failure was due 
to intraoperative acute tubular 
necrosis during his radical 
prostatectomy in October 1987).

f)  The examiner(s) is (are) 
requested to comment on whether the 
consent form(s) signed by the 
veteran prior to the October 1987 
prostate surgery adequately advised 
him of the nature of the proposed 
procedure or treatment; the expected 
benefits; reasonably foreseeable 
associated risks, complications or 
side effects; reasonable and 
available alternatives; and 
anticipated results if nothing was 
done.

g)  A rationale should be provided 
for all opinions given and the 
factors upon which the medical 
opinion is based must be set forth 
in the report(s).  The veteran's 
claims files must be made available 
to the examiner in conjunction with 
the examination, and the examination 
report(s) should indicate whether 
the veteran's medical records were 
reviewed.

6.  Thereafter, the RO should 
readjudicate the veteran's claim for 
benefits pursuant to 38 U.S.C.A. § 1151.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
November 2006 statement of the case.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



